                    IN THE UNITED STATES DISTRICT COURT
                  FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                            GREENVILLE DIVISION

ROY CASTON                                                                       PLAINTIFF

VS.                                            CIVIL ACTION NO. 4:18-cv-20—JMV

GKD MANAGEMENT LP, d/b/a A&G
COMMERCIAL TRUCKING, a/k/a A&G
COMM. TRUCKING, AND
JOHN DOES 1-5                                                                  DEFENDANT

MISSISSIPPI PUBLIC ENTITY WORKERS’
COMPENSATION TRUST                                                            INTERVENOR


                      ORDER OF DISMISSAL WITH PREJUDICE

      Upon request of the parties and consistent with the Order [80] authorizing settlement, this

case is hereby DISMISSED WITH PREJUDICE. The Clerk shall forthwith close this case.

      SO ORDERED this 3rd day of January, 2019.



                                    /s/ Jane M. Virden
                                    U. S. Magistrate Judge
 
